THE COURT.
The defendant, Simon Alderete, was tried and convicted at the June term, 1902, of the district court of Yavapai County of the crime of murder in the first degree, and is under sentence of death. We have before us only a transcript of the record in this ease. There is no bill of exceptions or statement of facts. No brief has been filed, or assignment of errors, and we are not advised of what the appellant complains of or relies upon for a reversal. We have made a careful examination of the record, but can discover no error which would warrant a reversal of the judgment of the court below. The judgment will therefore be affirmed.